Citation Nr: 9928301	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected hypertension, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
March 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision by 
the Muskogee, Oklahoma
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for hearing loss and 
hypertension, and assigned the veteran's hypertension an 
evaluation of 0 percent disabling, with an effective date of 
August 15, 1995.  The RO also denied claims of entitlement to 
service connection for migraine headaches, a heart murmur, 
back problems, residuals of first and second degree burns, 
and entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  The veteran 
appealed only the issue of entitlement to a higher disability 
rating for his hypertension.  In March 1996, the RO increased 
the veteran's evaluation for his hypertension to 10 percent, 
and assigned an effective date of August 15, 1995.  However, 
since this increase did not constitute a full grant of the 
benefit sought, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).
 

FINDING OF FACT

As of August 15, 1995, the veteran's hypertension has not 
resulted in diastolic pressure predominately 110 or more with 
definite symptoms, nor has it been manifested by a systolic 
pressure that is predominately 200 or greater.


CONCLUSION OF LAW

As of August 15, 1995, the criteria for entitlement to a 
schedular evaluation in excess of 10 percent for the 
veteran's hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA outpatient and examination 
reports, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision in October 1995, the RO determined that 
service connection was warranted for hypertension, evaluated 
as 0 percent disabling, with an effective date of August 15, 
1995.  In March 1996, the RO increased the veteran's 
evaluation for hypertension to 10 percent, with an effective 
date of August 15, 1995.  Accordingly, the issue is whether a 
rating in excess of 10 percent for hypertension is warranted 
for any period from August 15, 1995 to the present.   

The veteran asserts that a higher rating is warranted for his 
hypertension.  In particular,  he argues that he must take 
medication for control of his symptoms, and that the dosage 
of his medication has been increased.

In this case, the RO evaluated the veteran under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, for hypertensive vascular 
disease.  The Board notes that effective January 12, 1998, 
the VA revised the criteria for evaluating hypertension.  62 
Fed. Reg. 65207-224 (1997).  The RO has evaluated the 
veteran's claim under both the old and new rating criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 - 330 (1991) (where 
the law or regulations change while a case is still pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation. Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension, prior to 
January 12, 1998.  Although VA post-service medical records 
provide numerous blood pressure readings for the veteran 
these records are negative for any diastolic readings of 110.  
Also of note, a VA hypertension examination, dated in March 
1997, shows that the veteran was taking 15 milligrams (mg.) 
of Lisinopril daily.  The diagnosis was hypertension under 
treatment.  A VA hypertension examination, dated in November 
1998, shows that the examiner stated that the veteran's 
hypertension was well-controlled as long as he took his 
medication, which was said to be Lisinopril, 20 mg. po qd (by 
mouth every day).  Accordingly, an evaluation in excess of 10 
percent for hypertension, prior to January 12, 1998, is 
denied.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is also against an 
evaluation in excess of 10 percent for hypertension, on and 
after January 12, 1998.  As is evident from the evidence 
previously discussed the appellant's diastolic pressure 
levels preclude an increased rating under the new 
regulations, and as a systolic reading of 200 or greater has 
never been recorded, let alone recorded on a persistent 
basis, it follows that an increased rating is not warranted 
under that clause as well.  Therefore, the benefit sought on 
appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

